Case 3:20-cr-@0016-RS Document1 Filed 01/16/20 Page 1 of 6

Guited States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

VENUE: SAN FRANCISCO By

 

Cin Ot fer
UNITED STATES OF AMERICA, 10209.“ Sy
Y Oin o }
‘ST, gr OO,
V. Vi Wn S77 OMG

CR 20 0016

CHARLES EUGENE PATTON,

 

DEFENDANT(S).

 

INDICTMENT

18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child Pornography;
18 U.S.C. § 2253(a) — Criminal Forfeiture

 

A true bill.

fal)

CL Foreman
Filed in open court this__|+ _ day of

slannay aie

UO * Clerk

 

 

SALLIE KIM a
United States Magistrate Judge gail, $ NO BAIL ARREST WARRANT

 
 

Case 3:20-cr-@8016-RS Document1 Filed 01/16/20 Page 2 of 6
AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

 

By: L] comptaint LJ INFORMATION INDICTMENT Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA’!
OFFENSE CHARGED LI] suPERSEDING td =~
SAN FRANCISCO DIVISION al ee
COUNT 1: 18 U.S.C. § 2252(a)(4)(B) & (b)(2) -- Possession of [_] Petty JA}
Child Pornography 7 if l f9
[-] Minor DEFENDANT - U.S aks zoey
LE py MOAN
Misde- Norns Us pK S00
meanor b Charles Eugene Patton TOS 7, OSTprwNG
Felon MEO C4 QURr
1 DISTRICT COURT NUMBER OR)

 

PENALTY: COUNT 1: 20 years imprisonment; lifetime supervised release
(mandatory minimum of 5 years supervised release); $250,000 fine; 0 0
$5,100 special assessment; forfeiture and restitution ‘
DEFENDANT oy

PROCEEDING = —W__ IS NOT IN CUSTODY

 

 

H tb ted, ding outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any) 1) CI iFnot detained ove ate any ar6e P 9

; 2 on ogih summons was served on above charges
Homeland Security Investigations

person is awaiting trial in another Federal or State Court, 2) [_] !s a Fugitive
O give name of court

3) Is on Bail or Release from (show District)

 

San Francisco Superior Court

 

this person/proceeding is transferred from another district

O per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [[] On this charge

 

this is a reprosecution of

 

 

 

 

 

 

 

 

 

 

charges previously dismissed 5) [] On another conviction
O which were dismissed on motion SHOW \ [_] Federal [_] State
of: DOCKET NO.
6) [_] Awaiting trial on other charges
[_] U.S. ATTORNEY = [_] DEFENSE yp a
If answer to (6) is "Yes", show name of institution
this prosecution relates to a Wael!
pending case involving this same Has detainer L_] Yes verde
defendant MAGISTRATE been filed? [] No filed
CASE NO. macaw
prior proceedings or appearance(s) DATE OF b onthDayrvear
before U.S. Magistrate regarding this ARREST
defendant were recorded under Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY
U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. CJ This report amends AO 257 previously submitted
Attorney (if assigned) SAUSA Christopher Vieira

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT Bail Amount: no bail

If Summons, complete following:
LJ Arraignment EC] Initial Appearance

Defendant Address:

“Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 

rm
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-88016-RS Document1 Filed 01/160 Page 3 of 6

DAVID L. ANDERSON (CABN 149604) JAN ] 6 2
United States Attorney 020

 

fica
CLERK PON Y. so
Nogriy Dis} IC STRICT Co aT
OF Cay FOR
UNITED STATES DISTRICT COURT Re
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, yy O. 7) () 0 4 ;
) 2,
Plaintiff, ) VIGUATION:
) 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession
v. of Child Pornography;
CHARLES EUGENE PATTON, ) 18 U.S.C. § 2253(a) — Criminal Forfeiture
) 5
Defendant. ) SAN FRANCISCO VENUE
)

 

INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) — Possession of Child Pornography)
On or about December 3, 2019, in the Northern District of California, the defendant,
CHARLES EUGENE PATTON,
did knowingly possess matter which contained at least one visual depiction that had been shipped and
transported using a means and facility of interstate and foreign commerce and had been shipped and
transported in and affecting interstate and foreign commerce, the production of which visual depiction
involved the use of a minor who had not attained 12 years of age engaging in sexually explicit conduct,

which visual depiction was of such conduct, all in violation of Title 18, United States Code, Sections

2252(a)(4)(B) and (b)(2).

INDICTMENT

 
mo FS SN DBD On FF WY HO eK

NM NM NO NH PPO NO NHN KN NO Se Re Re mee et
eo NY WD UW FBP WD DH K§ CO OBO BOB HN HB WT F&F WD NO KF &

 

 

Case 3:20-cr-48016-RS Document1 Filed 01/164 Page 4 of 6

FORFEITURE ALLEGATION: (18 U.S.C. § 2253(a))
The allegations contained in this Indictment are re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 2253.
Pursuant to Title 18, United States Code, Section 2253, upon conviction of the offense set forth
in this Indictment, the defendant,
CHARLES EUGENE PATTON,
shall forfeit to the United States of America:

a. any visual depiction described in Title 18, United States Code, Sections 2251 or
2251A, or 2252, or any book, magazine, periodical, film, videotape, or other matter
which contains any such visual depiction, which was produced, transported, mailed,
shipped or received in violation of Title 18, United States Code, Chapter 110;

b. any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from the offense; and

¢. any property, real or personal, used or intended to be used to commit or to promote
the commission of the offense.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 2253(b)
and Title 28, United States Code, Section 2461(c).

Hf

Ht

H

INDICTMENT 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 3:20-cr-@0016-RS Document1 Filed 01/16/20 Page 5 of 6

All pursuant to Title 18, United States Code, Section 2253, Title 28, United States Code

>

Section 2461(c), and Federal Rule of Criminal Procedure 32.2,

DATED: A TRUE BILL.

Jemmaieg lb, 2020 Sp

FOREPERSON

DAVID L. ANDERSON
United States Attorney

dU b=

CHRIS4OPHER VIEIRA
Special Assistant United States Attorney

INDICTMENT 3

 
Case 3:20-cr-@0016-RS Document1 Filed 01/16/20. Page 6 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA [=I] [=>
u

i

tom Lea

    

Mm i
boa

CRIMINAL COVER SHEET“! 16 2020

SUSAN ¥ SOONG

CLERK ISTRICT cc
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must bacorpleted ands ah iin) A
along with the Defendant Information Form, for each new criminal case. ~—

case NAME: GRD 0016

USAV. CHARLES EUGENE PATTON

 

 

¥ Is This Case Under Seal? Yes ¥ No
S Total Number of Defendants: 1v¥ 2-7 8 or more RS
ee vet
8 Venue (Per Crim. L.R. 18-1): SF Y OAK
Is this a potential high-cost case? Yes No ¥
Is any defendant charged with wax Ns V

a death-penalty-eligible crime?
Is this a RICO Act gang case? Yes No ¥

Tonal Attorney: CHRISTOPHER VIEIRA Date Submitted: (1/16/20

Comments:

; RESET FORM | SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16) I,
